8
10DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Applicants Remarks pages 6-10, filed 09/29/22, with respect to the rejection(s) of claim(s) 1-11 under 354 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of of Adachi US 5768489.
Regarding claim 1, Applicant states that the refence of Nakayama fails to teach of converting the image data into a raster image used for printing (Applicants Remarks pages 8-9).  Examiner agrees that Applicant.  Adachi teaches teach predict the time for an image conversion process for converting the image data into a raster image used for printing based (column 9, lines 50-65) on setting (sizes and number of fonts, column 9, line 63) and attribute (resource attribute, column 9, line 59) information.
Claims 1-11 are rejected.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama US 20180268241 in view of Barrett et al US 20170161105 further in view of Adachi US 5768489.
Regarding claim 1, Nakayama teaches an information processing device comprising:
an information acquisition unit configured to acquire at least one of 1) attribute information (attribute information, paragraph 104) of image data to be image processed (objectization, paragraph 0104) and 2) setting information (file size, number of steps, clock frequency of CPU, paragraph 0104) image conversion process for converting the image data (a handwritten memo or a handout (image data) is scanned by the image formation device 2A, digitized image data is obtained. Attribute information to be used for color determination and image processing by the image formation device 2A is attached to each pixel in the image data (paragraph 0035); (Note: at least one of 1) or 2) is required, not both)
Nakayama further teach a prediction unit configured to predict, based on accepted input of at least one of the attribute information (attribute information, paragraph 104) and setting information (file size, number of steps, clock frequency of CPU, paragraph 0104) to output a period of time required (paragraph 0104, length of time required for objectization process) for the image conversion process, a period of time required for the image conversion process on the image data (paragraph 0104, length of time required for objectization process) , the prediction based on information (S1, S2 fig. 9) acquired by the information acquisition unit, (also see the device information acquired by the device information acquirer 52 and with the attribute information attached to the image data, the time predictor 53b predicts the time required for each of the local processing device and the remote processing devices to convert the image data to objectized data by performing the objectization process. The time predictor 53b includes a conversion time predictor 53b1 and a transmission/reception time predictor 53b2 (paragraph 0080). conversion time predictor 53b1 predicts the conversion time required for each of the object converter 53a in the image formation devices 2A-2N, the edge server 3, and the cloud server 4 to convert an image to an object based on the attribute information attached to the image data (paragraph 0081)).
Nakayama fails to teach to use a model that accepts input of at least one of the attribute information and the setting information to output a period required for the image process.
Barrett et al teaches based on a model that accepts input of at least one of the attribute information and the setting information to output a period required for the image process (paragraph 0172 teaches using machine learning model of predicting processing time that a task should take based on various input variables.  Since image processing itself is a task, and setting and attribute information are inputs, Barrett et al can used to modified conventional method of calculating processing time for image processing of Nakayama)
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Nakayama with: to use a machine learning model that accepts input of at least one of the attribute information and the setting information to output a period required for the image process.  
The reason of doing so would have provided a more accurate way to predict the required period of time for processing. Machine learning is proven reliable and better than conventional programmed computer over time.
Nakayama in view Barrett et al fails to teach predict the time for an image conversion process for converting the image data into a raster image used for printing based on setting and attribute information.
Adachi teaches teach predict the time for an image conversion process for converting the image data into a raster image used for printing based (column 9, lines 50-65) on setting (sizes and number of fonts, column 9, line 63) and attribute (resource attribute, column 9, line 59) information.
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Nakayama in view of Barrett et al with: predict the time for an image conversion process for converting the image data into a raster image used for printing based on setting and attribute information.
The reason of doing so would have improve processing efficiency.  (column 2, lines 45-50) in a printing system.
Regarding claim 2:  Nakayama teaches wherein the attribute information indicates at least one of a data size of the image data, a number of objects included in the image data, types of the objects (test attribute, drawing attribute, paragraph 35), the number of the objects whose spot color is set, presence or absence of the objects whose spot color is set, the number of the objects whose transparency effect is set, presence or absence of the objects whose transparency effect is set, the number of the objects whose overprint is set, and presence or absence of the objects whose overprint is set. (also see sizes, column 9, lines 60-65, Adachi).
Note: the claim requires at least one.
Regarding claim 3, Nakayama teaches setting information related to the image process) by the image formation device 2A is attached to each pixel in the image data (paragraph 0035)
Nakayama further teach wherein the setting information indicates at least one of a type of an image processing engine used for the image conversion process (device information, S2 fig. 9, paragraph 0103-0104, sever 3, image formation device 2B-2N, server 4), a setting of a scaling factor of image data, presence or absence of color replacement, and a color setting. (also see input color signals, column 9, line 54 Adachi).
Note:  the claim requires at least one.
Regarding claim 4:  Nakayama and Barrett teach the information processing device according to claim l, wherein the model accepts input of at least one of the attribute information and the setting information (see rejection of claim 1), and performance information (frequency of CPU 11a, 31a, 41a, paragraph 0104, Nakayama) of an image processing device that executes the image process to output a period of time required for the image conversion process. Also see column 10, lines 28-30, Adachi, arithmetic processing unit. (note the performance of the arithmetic processing unit inherently controls processing time)
Regarding claim 5:  Nakayama teaches the information processing device according to claim 4, wherein the performance information indicates at least one of a memory usage rate, an available memory capacity (size of storage 12, paragraph 0104), a CPU usage rate, a CPU performance (clock frequency of the CPU, paragraph 0104), and a recording medium performance.
Note: the claim requires at least one.
Regarding claim 8:  Nakayama teaches the information processing device according to claim 1, further comprising: a distribution unit configured to distributes, based on a period of time predicted by the prediction unit for each of a plurality of pieces of image data (predict processing time of each device, fig. 9, process XYZ, fig. 10) to an image conversion processing device (select processing device, fig. 9, server 3, server 4, etc., fig. 10)
Nakayama does not teach distribute to a plurality of image processing devices a plurality of respective jobs of performing the image conversion process on the plurality of respective pieces of image data.
Adachi teaches distribute to a plurality of image conversion processing devices a plurality of respective jobs of performing the image process on the plurality of respective pieces of image data. (column 10, lines 3-17).
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Nakayama to include: distribute to a plurality of image processing devices a plurality of respective jobs of performing the image process on the plurality of respective pieces of image data.  The reason of doing so would have allowed the process to be completed at the shortest possible amount of time.


Regarding claim 10, Nakayama teaches a prediction method comprising:
acquiring at least one of 1) attribute information (attribute information, paragraph 104) of image data to be image processed (objectization, paragraph 0104) and 2) setting information (file size, number of steps, clock frequency of CPU, paragraph 0104) related to an image conversion process for converting the image data (a handwritten memo or a handout (image data) is scanned by the image formation device 2A (information acquisition unit), digitized image data is obtained. Attribute information to be used for color determination and image processing (setting information related to the image process) by the image formation device 2A is attached to each pixel in the image data (paragraph 0035); and
Nakayama further teach predicting, based on accepted input of at least one of the attribute information (attribute information, paragraph 104) and the setting information (file size, number of steps, clock frequency of CPU, paragraph 0104) to output a period of time required (paragraph 0104, length of time required for objectization process) for the image conversion process, a period of time required for the image conversion process on the image data (paragraph 0104, length of time required for objectization process) the prediction based on information (S1, S2 fig. 9) acquired, (also see the device information acquired by the device information acquirer 52 and with the attribute information attached to the image data, the time predictor 53b predicts the time required for each of the local processing device and the remote processing devices to convert the image data to objectized data by performing the objectization process. The time predictor 53b includes a conversion time predictor 53b1 and a transmission/reception time predictor 53b2 (paragraph 0080). conversion time predictor 53b1 predicts the conversion time required for each of the object converter 53a in the image formation devices 2A-2N, the edge server 3, and the cloud server 4 to convert an image to an object based on the attribute information attached to the image data (paragraph 0081)).
Nakayama fails to teach to use a model that accepts input of at least one of the attribute information and the setting information to output a period required for the image process.
Barrett et al teaches based on a model that accepts input of at least one of the attribute information and the setting information to output a period required for the image process (paragraph 0172 teaches using machine learning model of predicting processing time that a task should take based on various input variables.  Since image processing itself is a task, and setting and attribute information are inputs, Barrett et al can used to modified conventional method of calculating processing time for image processing of Nakayama)
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Nakayama to include: to use a machine learning model that accepts input of at least one of the attribute information and the setting information to output a period required for the image process.  
The reason of doing so would have provided a more accurate way to predict the required period of time for processing. Machine learning is proven reliable and better than conventional programmed computer over time.

Nakayama in view Barrett et al fails to teach predict the time for an image conversion process for converting the image data into a raster image used for printing based on setting and attribute information.
Adachi teaches teach predict the time for an image conversion process for converting the image data into a raster image used for printing based (column 9, lines 50-65) on setting (sizes and number of fonts, column 9, line 63) and attribute (resource attribute, column 9, line 59) information.
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Nakayama in view of Barrett et al with: predict the time for an image conversion process for converting the image data into a raster image used for printing based on setting and attribute information.
The reason of doing so would have improve processing efficiency.  (column 2, lines 45-50) in a printing system.


Regarding claim 11, Nakayama teaches a non-transitory computer-readable storage medium storing a program ( computer-readable non-transitory recording medium storing the program to be executed by the image formation device 2A is not limited to the HDD (paragraph 0056))., the program causing a computer to function as:
an information acquisition unit configured to acquire at least one of 1) attribute information (attribute information, paragraph 104) of image data to be image processed (objectization, paragraph 0104) and 2) setting information (file size, number of steps, clock frequency of CPU, paragraph 0104) related to the image conversion process for converting the image data (objectization process, paragraph 0104)(also see a handwritten memo or a handout (image data) is scanned by the image formation device 2A, digitized image data is obtained. Attribute information to be used for color determination and image processing by the image formation device 2A is attached to each pixel in the image data (paragraph 0035); and
Nakayama further teach a prediction unit configured to predict, based on accepted input of at least one of the attribute information (attribute information, paragraph 104) and setting information (file size, number of steps, clock frequency of CPU, paragraph 0104) to output a period of time required (paragraph 0104, length of time required for objectization process) for the image conversion process, a period of time required for the image conversion process on the image data (paragraph 0104, length of time required for objectization process) the prediction based on information (S1, S2 fig. 9) acquired by the information acquisition unit, (also see the device information acquired by the device information acquirer 52 and with the attribute information attached to the image data, the time predictor 53b predicts the time required for each of the local processing device and the remote processing devices to convert the image data to objectized data by performing the objectization process. The time predictor 53b includes a conversion time predictor 53b1 and a transmission/reception time predictor 53b2 (paragraph 0080). conversion time predictor 53b1 predicts the conversion time required for each of the object converter 53a in the image formation devices 2A-2N, the edge server 3, and the cloud server 4 to convert an image to an object based on the attribute information attached to the image data (paragraph 0081)).
Nakayama fails to teach to use a model that accepts input of at least one of the attribute information and the setting information to output a period required for the image process.
Barrett et al teaches based on a model that accepts input of at least one of the attribute information and the setting information to output a period required for the image process (paragraph 0172 teaches using machine learning model of predicting processing time that a task should take based on various input variables.  Since image processing itself is a task, and setting and attribute information are inputs, Barrett et al can used to modified conventional method of calculating processing time for image processing of Nakayama)
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Nakayama with: to use a machine learning model that accepts input of at least one of the attribute information and the setting information to output a period required for the image process.  
The reason of doing so would have provided a more accurate way to predict the required period of time for processing. Machine learning is proven reliable and better than conventional programmed computer over time.
Nakayama in view Barrett et al fails to teach predict the time for an image conversion process for converting the image data into a raster image used for printing based on setting and attribute information.
Adachi teaches teach predict the time for an image conversion process for converting the image data into a raster image used for printing based (column 9, lines 50-65) on setting (sizes and number of fonts, column 9, line 63) and attribute (resource attribute, column 9, line 59) information.
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Nakayama in view of Barrett et al with: predict the time for an image conversion process for converting the image data into a raster image used for printing based on setting and attribute information.
The reason of doing so would have improve processing efficiency.  (column 2, lines 45-50) in a printing system.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama US 20180268241 in view of Barrett et al US 20170161105 further in view of Adachi US 5768489 and further in view of Thommana US 10951306

Regarding claim 6:   Nakayama and Barrett and Adachi teach the information processing device according to claim 1, wherein the model is machine-learned.  Nakayama is not clear on the machine learn is based on teacher data in which at least one of the attribute information and the setting information, and a period of time required for the image conversion process are associated with each other.
Thommana teaches the machine learn is based on teacher data (trained based on historical performance data, column 10, lines 38-42) in which at least one of the attribute information and the setting information (input information 422, parameter that the machine learning model 410 used to operate on input 412 column 10, lines 38-42), and output (output 414, column 10, lines 38-42) are associated with each other (historical performance data column 10, lines 38-42, also see column 12, lines 17-20).
Since the output data in the learning model of Nakayama as modified by Barrett is predicted period of time required for image conversion process, it would have been obvious to a person with ordinary skill in the art to have modified Nakayama and Barrett to include:  machine learn is based on teacher data in which at least one of the attribute information and the setting information (input data), and a period of time required for the image conversion process (output data) are associated with each other.
The reason of doing so would have created a more accurate time prediction system for Nakayama.


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama US 20180268241 in view of Barrett et al US 20170161105 further in view of Adachi US 5768489 and further in view of Thommana US 10951306 and Zacharia US 20130024404.

Regarding claim 7:  Thommana teaches the information processing device according to claim 6, further comprising: a storage controller (inherently, storing data into memory requires a controller in computers) configured to store, in storage unit (training database, column 10, line 39), as the teacher data used for machine learning the model, data in which at least one of the attribute information of the image data for which a period of time required for the image conversion process is predicted by the prediction unit and the setting information of the image conversion process performed on the image data, and a period of time actually required (output information is measured, column 12, line 1, also see output information 424 of column 10, lines 38-42) for the image conversion process on the image data are associated with each other.  (also see rejection of claim 6)
Nakayama does not teach re-machine-learning the model.
Zacharia teaches re-machine-learning the model (paragraph 52).
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Nakayama to include: re-machine-learning the model.
The reason of doing so would have allowed the system to create a more accurate model for predicting the time for image process.

Claim(s)  9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama US 20180268241 in view of Barrett et al US 20170161105 and Adachi US 5768489. and further in view of Lobiondo US 5287104.

Regarding claim 9:  Nakayama does not teach processing unit that identifies, based on a period of time, required for the image conversion process for converting the image data into the raster image used for printing, predicted by the prediction unit, a change in a setting of the image conversion process on the image data, the change contributing to speeding up the image conversion process on the image data, to make notification of a proposal of the identified change or apply the change.
Lobiondo teaches based on a period, (completion time for the job, column 2, line 50-51) required for the image process on the image data, predicted by the prediction unit, (scheduler will determine whether a printer or a combination of printer can complete the job within entered completion time, column 2, lines 50-65)  a change in a setting of the image process on the image data (using a plurality printers instead of a single printer, column 2, lines 50-65), the change contributing to speeding up the image process (speed up completion time, column 2, line 61) on the image data, to make notification of a proposal of the identified change or apply the change (user is then informed column 2 lines 64-65).
Since image conversion process by a processor is similar to image processing, it would have been obvious to a person with ordinary skill in the art to have modified Nakayama to include: processing unit that identifies, based on a period of time, required for the image conversion process for converting the image data into the raster image used for printing, predicted by the prediction unit, a change in a setting of the image conversion process on the image data, the change contributing to speeding up the image conversion process on the image data, to make notification of a proposal of the identified change or apply the change.
The reason of doing so would have allowed the process to be completed at the shortest possible amount of time.




	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication should be directed to Michael Burleson whose telephone number is (571) 272-7460 and fax number is (571) 273-7460.  The examiner can normally be reached Monday thru Friday from 8:00 a.m. – 4:30p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached at (571) 272- 7440.
Michael Burleson
Patent Examiner
Art Unit 2673

Michael Burleson
October 22, 2022
/MICHAEL BURLESON/
/KING Y POON/Supervisory Patent Examiner, Art Unit 2675